DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3-13 are objected to because of the following informalities:  
Regarding claims 1 and 3-13, the item numbers and letters in parenthesis (which correspond to items in the figures) should be removed as said letters/numbers do not significantly contribute to the meaning of the claims, and using parenthesized letters/numbers to indicate both the components of the system and the clauses of the claims makes distinguishing between the two difficult.
Regarding claims 7 and 11, in line 5 the limitation “a carrier film” should be changed to “the carrier film” since “carrier film” was previously recited in claim 1.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Currently all limitations are given their broadest reasonable interpretation unless indicated otherwise.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the last clause of the claim “the film roller arrangement is capable of disposing a plurality of strip shaped carrier film webs onto the first cooling belt…” renders the claim indefinite since it is unclear if the plurality of strip shaped carrier film webs is actually required by the claimed system. Since the film roller arrangement is only claimed to be “capable of” disposing the film webs, and the presence of the film webs in the system is not positively claimed, it is unclear whether or not the “plurality of strip-shaped carrier film webs” is actually part of the “system for processing a flowable food mass” as claimed.
Regarding claims 5 and 9, the limitation “the gap” lacks antecedent basis. Claim 1 only recites “gaps” with respect to adjacent webs. It appears “the gap” is intended to reference the space between the faces of the cooling belts which receive the food. If this is the case, the rejection can be overcome by establishing appropriate antecedent basis for “the gap” in either claims 1 or 5/9. Examiner notes that claims 6 and 10 (which depend from 5 and 9), recite “the gap between the face of the…”. This limitation can be moved into claims 5 and 9, and changed to “a gap between the face…” to overcome the rejection.
Regarding claims 7 and 11, the limitation “proximal” renders the claim indefinite since the term is subjective and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “proximal” may have different meaning to different individuals. For example, one individual may consider only distances within 1 ft to be “proximal”, whereas another individual may consider distances within 2 ft to be “proximal”. It is unclear which distance(s) are encompassed by the term “proximal”.
Claims 3-4, 6, 8, 10, and 12-13 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Biggel (US 2007/0098861 A1) in view of Smith (US 4,735,817) and Bartesaghi et al. (US 8,464,975 B2).
Regarding claim 1, Biggel teaches a device for cooling a flowable melted food material such as cheese (abstract) comprising first and second cooling belts 3a and 3b which run in parallel, the belts running in parallel and in the downward direction of arrow b (figure 1), the cheese being deposited between the adjacent faces of the first and second belts (figures 1-3; paragraphs 24-25).
Biggel does not teach the film roller arrangement comprising film rollers in staggered configuration as claimed.
Smith teaches a method of manufacturing slices of processed cheese (abstract) comprising a web 40 of plastics material supported on belt 20, the web being fed from a roll of material on a reel 41 at the upstream end of the belt 20 (figure 2; column 3 lines 49-52), the cheese being extruded directly onto the web and subsequently solidified into a strip (column 3 line 66 to column 4 line 2). The web covering the belt allows release agents to be applied to the web, which thereby prevents the food adhering to the web and facilitates spreading or removal therefrom (column 1 lines 31-48).
Bartesaghi et al. teaches an unwinding device for unwinding rolls of web-like material (abstract), the device comprising rolls 12 and 14 of web-like material, the rolls arranged on respective support pins 16, where the pins 16 are bound to the vertical column 18 of the device at different heights H1 and H2 with respect to the base 20, and can also be bound at different longitudinal distances from the web handling and joining mechanisms 22 and 26 (figures 2-7; column 3 lines 12-19). Staggering the pins, and therefore relative position of the rolls, allows for insertion and subsequent locking in place of the support pins, so as to minimize the height of column 18 and not require the manufacture of a column of thickness such to be able to sustain support pins placed on the same axis and height (column 3 lines 20-31). The pins 16 and rolls 12/14 can be seen to have an axis of rotation (approximately at pins 16), the axis being parallel for both rolls while staggered in a direction transverse to the feeding direction, i.e. the heights H1 and H2 (see particularly figure 7). The reference is analogous since it is directed to a device for feeding web-like material to another system.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Biggel to include a plurality of rollers arranged in staggered configuration as claimed since the prior art acknowledges that cheese can be deposited onto stick-resistant films as taught by Smith, and that films can be dispensed from staggered rolls as taught by Bartesaghi et al., and thus in order to similarly prevent sticking between the cheese and the cooling belt, thereby allowing for spreading (e.g. to adjust thickness, width, or remove clumps), and similarly allow for reduction of size/materials used in the feeding device, thereby also minimizing required materials for manufacture and overall footprint.
Regarding the film roller arrangement located above the first cooling belt, Smith further shows the reel 41 can be placed near the upstream end of cooling belt 20 (figure 2).
It would have been obvious to place the film roller arrangement of the combination above the first cooling belt in order to similarly allow unrestricted/direct feeding of the web to the device (which transports material vertically top to bottom), thereby minimizing risk of the web becoming damaged or otherwise unsuitable for use in the process.
Regarding the limitation “whereby the film roller arrangement is capable of…to form a carrier film arrangement”, it is noted that the limitation is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In the instant case, the combination applied above teaches all the structural features of the claimed system. The claim as currently drafted only recites that the roller arrangement is “capable of” performing the claimed intended use. This can be interpreted to mean that an operator can manually unwind the rolls of film and manually place them in overlapping position as claimed. There is no indication that this feature must be performed autonomously by the roller arrangement or the processing system (e.g. by a microcontroller and respective film guiding systems). Therefore there is currently no structural difference between the system of Applicant’s claimed invention and that of the prior art combination.
Regarding claim 3, the combination teaches the rolls can be placed at different heights and longitudinal distances as recited by Bartesaghi et al. (figures 2-7; column 3 lines 12-19). The dimensions of height and longitudinal distance, i.e. distance in the axial direction of the pin 16, are both transverse to the transport direction. The roll which is at the greater height and/or longitudinal distance is construed to be “staggered sequentially transverse” relative to the other roll and transport direction.
Regarding claims 4 and 8, Biggel teaches the transport direction is vertical (figure 1; paragraph 24).
Regarding claims 5 and 9, Biggel teaches supply nozzle 13 located above the cap between the two cooling belts (figure 3; paragraph 25).
Regarding claims 6 and 10, Biggel teaches cutting roller 10 cuts cheese strip 2 into multiple narrow strips, the cutting roller positioned downstream from the supply nozzle and the gap between the belts (figure 1; paragraph 29).
Regarding claims 7 and 11, Biggel teaches the cheese strip 2 is guided around lower guide roller 6b and runs upward again (arrow c) in a manner such that it is secured between the cooling belt 3b and transfer belt 3, i.e. third cooling belt (figure 1; paragraph 29). The cutting roller 10 is located proximal to the transfer belt 3.
Biggel does not teach cutting the food product on the carrier film arrangement without cutting said arrangement. However, this feature would have been readily obvious to one of ordinary skill in the art at the time of the invention in order to allow the film to be reused, thereby minimizing manufacturing costs and/or maintenance time.
Regarding claim 12, Biggel teaches the first and second cooling belts can be metallic (paragraph 27).
Regarding claim 13, the combination applied to claim 1 teaches a plurality of strip-shaped carrier webs (Smith teaches the carrier webs and Bartesaghi et al. teaches multiple rolls of the webs).

Response to Arguments
Applicant’s arguments, see pages 2-5, filed 11/10/2020, with respect to the rejections of claims 1 and 2-13 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of Smith and Bartesaghi et al. as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792